Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 22, 2022

                                       No. 04-22-00676-CV

                                         Robert MUNOZ,
                                            Appellant

                                                  v.

                         PORTOLIO RECOVERY ASSOCIATES, LLC,
                                      Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                                  Trial Court No. 2019CV04812
                              Honorable Melissa Vara, Judge Presiding


                                          ORDER

       To date, Appellant Robert Munoz has failed to pay the applicable filing fee in this appeal.
Texas Rule of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We, therefore, ORDER appellant, within ten (10) days of the date of this order, to either
(1) pay the applicable filing fee in this appeal or (2) provide written proof to this court that he is
excused by statute or these rules from paying the filing fee. See TEX. R. APP. P. 20.1. If appellant
does not pay the applicable filing fee in this appeal or provide written proof to this court that he
is excused from paying the filing fee by the date ordered, this appeal will be dismissed. See TEX.
R. APP. P. 42.3(c).


                                                       _________________________________
                                                       Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2022.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court